Citation Nr: 0628018	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  06-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
claimed as the result of ionizing radiation exposure.  

2.  Entitlement to service connection for a chronic thyroid 
disorder to include hypothyroidism claimed as the result of 
ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1944 to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for prostate cancer claimed as the result 
of ionizing radiation exposure and a chronic thyroid disorder 
to include hypothyroidism claimed as the result of ionizing 
radiation exposure.  In August 2006, the veteran submitted a 
Motion to Advance on the Docket.  In August 2006, the Board 
granted the veteran's motion.  


FINDINGS OF FACT

1.  The veteran had active service from August 1944 to June 
1946.  

2.  The veteran was present in the VA-defined Nagasaki, Japan 
area and exposed to ionizing radiation while a member of the 
American occupation forces between September 26, 1945, and 
October 11, 1945.  

3.  Adenoma carcinoma of the prostate was initially diagnosed 
in July 1987.  

4.  The veteran's prostate cancer has not been shown to have 
been manifested due to his inservice ionizing radiation 
exposure or to have otherwise originated during his wartime 
service.  

5.  A chronic thyroid disorder to include hypothyroidism was 
initially shown many years after service and has not been 
shown to have been manifested due to his inservice ionizing 
radiation exposure or to have otherwise originated during his 
wartime service.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311, 3.326(a) (2006).  

2.  A chronic thyroid disorder to include hypothyroidism was 
not incurred in or aggravated by wartime service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection, the 
Board observes that the RO issued VCAA notices to the veteran 
in August 2003, March 2006, and April 2006, which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection; the degree of disability 
and the effective date of an award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The August 2003 VCAA notice was issued prior 
to the November 2004 rating decision from which the instant 
appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
Relevant development of evidence of the veteran's inservice 
radiation exposure was undertaken and the results 
incorporated into the record.  An opinion has been obtained 
regarding any relationship between prostate cancer and the 
veteran's service.  Although a medical opinion has not been 
obtained regarding any relationship between any thyroid 
disorder and active service, such is not required because 
there is no probative evidence that there may be any 
relationship between active service and a current chronic 
thyroid disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and a malignant tumor becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

When a radiation-exposed veteran manifests leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, 
bronchiole-alveolar carcinoma, cancer of the bone, cancer of 
the brain, cancer of the colon, cancer of the lung, or cancer 
of the ovary, the disorder shall be considered to have been 
incurred in or aggravated during active military, naval, or 
air service, notwithstanding that there is no record of 
evidence of such disease during a period of such service.  
The term "radiation-exposed veteran" means a veteran who, 
while serving on active duty, participated in a 
radiation-risk activity or an individual who, while a member 
of a reserve component of the Armed Forces, participated in a 
radiation- risk activity during a period of active duty for 
training or inactive duty training.  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
or another nation); occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which (as determined by the Secretary) resulted in an 
opportunity for exposure to ionizing radiation; and/or 
service in a capacity which, if performed as an employee of 
the Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.309(d) (2006).  

The provisions of 38 C.F.R. § 3.311 (2006) direct, in 
pertinent part, that:

  (a)  Determinations of exposure and 
dose.  (1) Dose assessments.  In all 
claims in which it is established that a 
radiogenic disease first became manifest 
after service and was not manifest to a 
compensable degree within any applicable 
presumptive period as specified in 
§ 3.307 and § 3.309, and it is contended 
the disease is a result of exposure to 
ionizing radiation in service, an 
assessment will be made as to the size 
and nature of the radiation dose or 
doses.  When dose estimates provided 
pursuant to paragraph (a)(2) of this 
section are reported as a range of doses 
to which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.  
  (2)  Request for dose information.  
Where necessary pursuant to paragraph 
(a)(1) of this section, dose information 
will be requested as follows:  
  (i)  Atmospheric nuclear weapons test 
participation claims.  In claims based 
upon participation in atmospheric nuclear 
testing, dose data will in all cases be 
requested from the appropriate office of 
the Department of Defense.  
  (ii)  Hiroshima and Nagasaki occupation 
claims.  In all claims based on 
participation in the American occupation 
of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, dose data will be requested 
from the Department of Defense.  
  (iii)  Other exposure claims.  In all 
other claims involving radiation 
exposure, a request will be made for any 
available records concerning the 
veteran's exposure to radiation.  These 
records normally include but may not be 
limited to the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to the veteran's radiation 
dose in service.  All such records will 
be forwarded to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  
  (3)  Referral to independent expert.  
When necessary to reconcile a material 
difference between an estimate of dose, 
from a credible source, submitted by or 
on behalf of a claimant, and dose data 
derived from official military records, 
the estimates and supporting 
documentation shall be referred to an 
independent expert, selected by the 
Director of the National Institutes of 
Health, who shall prepare a separate 
radiation dose estimate for consideration 
in adjudication of the claim.  For 
purposes of this paragraph:  
  (i)  The difference between the 
claimant's estimate and dose data derived 
from official military records shall 
ordinarily be considered material if one 
estimate is at least double the other 
estimate.  
  (ii)  A dose estimate shall be 
considered from a "credible source" if 
prepared by a person or persons certified 
by an appropriate professional body in 
the field of health physics, nuclear 
medicine or radiology and if based on 
analysis of the facts and circumstances 
of the particular claim.  
  (4)  Exposure. In cases described in 
paragraph (a)(2)(i) and (ii) of this 
section:  
  (i)  If military records do not 
establish presence at or absence from a 
site at which exposure to radiation is 
claimed to have occurred, the veteran's 
presence at the site will be conceded.  
  (ii)  Neither the veteran nor the 
veteran's survivors may be required to 
produce evidence substantiating exposure 
if the information in the veteran's 
service records or other records 
maintained by the Department of Defense 
is consistent with the claim that the 
veteran was present where and when the 
claimed exposure occurred.  

  (b)  Initial review of claims. (1) When 
it is determined:  
  (i)  A veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 until 
July 1946 or other activities as claimed;  
  (ii) The veteran subsequently developed 
a radiogenic disease; and  
  (iii)  Such disease first became 
manifest within the period specified in 
paragraph (b)(5) of this section; before 
its adjudication the claim will be 
referred to the Under Secretary for 
Benefits for further consideration in 
accordance with paragraph (c) of this 
section.  If any of the foregoing 3 
requirements has not been met, it shall 
not be determined that a disease has 
resulted from exposure to ionizing 
radiation under such circumstances.  
  (2)  For purposes of this section the 
term "radiogenic disease" means a disease 
that may be induced by ionizing radiation 
and shall include the following:  
  (i)  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia;  
  (ii)  Thyroid cancer;  
  (iii)  Breast cancer;  
  (iv)  Lung cancer;
  (v)  Bone cancer;
  (vi)  Liver cancer;
  (vii)  Skin cancer;
  (viii)  Esophageal cancer;
  (ix)  Stomach cancer;
  (x)  Colon cancer;
  (xi)  Pancreatic cancer;
  (xii)  Kidney cancer;
  (xiii)  Urinary bladder cancer;
  (xiv)  Salivary gland cancer;
 (xv)  Multiple myeloma;
  (xvi)  Posterior subcapsular cataracts;
  (xvii)  Non-malignant thyroid nodular 
disease;
  (xviii)  Ovarian cancer;
  (xix)  Parathyroid adenoma;
  (xx)  Tumors of the brain and central 
nervous system;
  (xxi)  Cancer of the rectum;
  (xxii)  Lymphomas other than Hodgkin's 
disease;
 (xxiii)  Prostate cancer; and
  (xxiv)  Any other cancer.  
  (3)  Public Law 98-542 requires VA to 
determine whether sound medical and 
scientific evidence supports establishing 
a rule identifying polycythemia vera as a 
radiogenic disease.  The VA has 
determined that sound medical and 
scientific evidence does not support 
including polycythemia vera on the list 
of known radiogenic diseases in this 
regulation.  Even so, the VA will 
consider a claim based on the assertion 
that polycythemia vera is a radiogenic 
disease under the provisions of paragraph 
(b)(4) of this section. 
  (4)  If a claim is based on a disease 
other than one of those listed in 
paragraph (b)(2) of this section, VA 
shall nevertheless consider the claim 
under the provisions of this section 
provided that the claimant has cited or 
submitted competent scientific or medical 
evidence that the claimed condition is a 
radiogenic disease.  
  (5)  For the purposes of paragraph 
(b)(1) of this section: 
  (i)  Bone cancer must become manifest 
within 30 years after exposure;
  (ii)  Leukemia may become manifest at 
any time after exposure;
  (iii)  Posterior subcapsular cataracts 
must become manifest 6 months or more 
after exposure; and
  (iv)  Other diseases specified in 
paragraph (b)(2) of this section must 
become manifest 5 years or more after 
exposure.  

  (c)  Review by Under Secretary for 
Benefits.  (1) When a claim is forwarded 
for review pursuant to paragraph (b)(1) 
of this section, the Under Secretary for 
Benefits shall consider the claim with 
reference to the factors specified in 
paragraph (e) of this section and may 
request an advisory medical opinion from 
the Under Secretary for Health.
  (i) I f after such consideration the 
Under Secretary for Benefits is convinced 
sound scientific and medical evidence 
supports the conclusion it is at least as 
likely as not the veteran's disease 
resulted from exposure to radiation in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.
  (ii)  If the Under Secretary for 
Benefits determines there is no 
reasonable possibility that the veteran's 
disease resulted from radiation exposure 
in service the Under Secretary for 
Benefits shall so inform the regional 
office of jurisdiction in writing, 
setting forth the rationale for this 
conclusion. 
  (2)  If the Under Secretary for 
Benefits, after considering any opinion 
of the Under Secretary for Health, is 
unable to conclude whether it is at least 
as likely as not or that there is no 
reasonable possibility, the veteran's 
disease resulted from radiation exposure 
in service, the Under Secretary for 
Benefits shall refer the matter to an 
outside consultant in accordance with 
paragraph (d) of this section.
  (3)  For purposes of paragraph (c)(1) 
of this section, "sound scientific 
evidence" means observations, findings, 
or conclusions which are statistically 
and epidemiologically valid, are 
statistically significant, are capable of 
replication, and withstand peer review, 
and "sound medical evidence" means 
observations, findings, or conclusions 
which are consistent with current medical 
knowledge and are so reasonable and 
logical as to serve as the basis of 
management of a medical condition.

  (d)  Referral to outside consultants.  
(1) Referrals pursuant to paragraph (c) 
of this section shall be to consultants 
selected by the Under Secretary for 
Health from outside VA, upon the 
recommendation of the Director of the 
National Cancer Institute. The consultant 
will be asked to evaluate the claim and 
provide an opinion as to the likelihood 
the disease is a result of exposure as 
claimed.
  (2)  The request for opinion shall be 
in writing and shall include a 
description of:
  (i)  The disease, including the 
specific cell type and stage, if known, 
and when the disease first became 
manifest;
  (ii)  The circumstances, including 
date, of the veteran's exposure;
  (iii)  The veteran's age, gender, and 
pertinent family history;
  (iv)  The veteran's history of exposure 
to known carcinogens, occupationally or 
otherwise;
  (v)  Evidence of any other effects 
radiation exposure may have had on the 
veteran; and
  (vi)  Any other information relevant to 
determination of causation of the 
veteran's disease.  The Under Secretary 
for Benefits shall forward, with the 
request, copies of pertinent medical 
records and, where available, dose 
assessments from official sources, from 
credible sources as defined in paragraph 
(a)(3)(ii) of this section, and from an 
independent expert pursuant to paragraph 
(a)(3) of this section. 
  (3)  The consultant shall evaluate the 
claim under the factors specified in 
paragraph (e) of this section and respond 
in writing, stating whether it is either 
likely, unlikely, or approximately as 
likely as not the veteran's disease 
resulted from exposure to ionizing 
radiation in service.  The response shall 
set forth the rationale for the 
consultant's conclusion, including the 
consultant's evaluation under the 
applicable factors specified in paragraph 
(e) of this section.  The Under Secretary 
for Benefits shall review the 
consultant's response and transmit it 
with any comments to the regional office 
of jurisdiction for use in adjudication 
of the claim.

  (e)  Factors for consideration.  
Factors to be considered in determining 
whether a veteran's disease resulted from 
exposure to ionizing radiation in service 
include:
  (1)  The probable dose, in terms of 
dose type, rate and duration as a factor 
in inducing the disease, taking into 
account any known limitations in the 
dosimetry devices employed in its 
measurement or the methodologies employed 
in its estimation; 
  (2)  The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology; 
  (3)  The veteran's gender and pertinent 
family history; 
  (4)  The veteran's age at time of 
exposure;
  (5)  The time-lapse between exposure 
and onset of the disease; and
  (6)  The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

  (f)  Adjudication of claim.  The 
determination of service connection will 
be made under the generally applicable 
provisions of this part, giving due 
consideration to all evidence of record, 
including any opinion provided by the 
Under Secretary for Health or an outside 
consultant, and to the evaluations 
published pursuant to § 1.17 of this 
title.  With regard to any issue material 
to consideration of a claim, the 
provisions of §3.102 of this title apply. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d) (2006).  Combee v. Brown, 34 F.3d 
1039, 1043 (1994).  

The Court has clarified that:

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
accomplished in three different ways.  
Ramey v. Brown, 9 Vet.App. 40, 44 (1996).  
First, there are 15 types of cancer which 
will be presumptively service-connected.  
38 U.S.C. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of 
"radiogenic diseases" which will be 
service connected provided that certain 
conditions specified in that regulation 
are met.  Third, direct service 
connection can be established by 
"show[ing] that the disease or malady 
was incurred during or aggravated by 
service," a task which "includes the 
difficult burden of tracing causation to 
a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994);   Rucker v. Brown  10 
Vet. App. 67, 71 (1997).  

The veteran asserts that he incurred prostate cancer as the 
result of his ionizing radiation exposure while performing 
military duties in Nagasaki, Japan in 1945.  The veteran's 
service medical records make no reference to prostate cancer 
or any other prostate abnormalities.  

Clinical documentation from St. Mary's Medical Center dated 
in July 1987 reports that the veteran was diagnosed with 
adenoma carcinoma of the prostate by biopsy.  At an August 
2003 VA examination for compensation purposes, the veteran 
was diagnosed with prostate cancer with radical retropubic 
prostatectomy and bilateral pelvic lymphadenopathy residuals.  

In a September 2003 written statement, the veteran indicated 
that: he had served aboard the U.S.S. LCS (L) 3107; had 
participated in the occupation of Japan; and had performed 
various duties and investigated the atomic bomb damage during 
that period.  

A September 2004 written statement from the Defense Threat 
Reduction Agency indicates that the veteran was present 
aboard the U.S.S. LCS (L) 3107 within the VA-defined 
Nagasaki, Japan area from September 26, 1945, to October 11, 
1945.  The veteran was determined to have a total external 
gamma dose of 0.06 rem; an upper bound total external gamma 
dose of 0.2 rem; an internal committed dose to the prostate 
of 0.006 rem; an upper bound committed dose to the rectum of 
0.06 rem; a combined total rectum dose of 0.066 rem; and an 
upper bound combined total rectum dose of <1 rem.   

An October 2004 VA Radiation Review from the Chief Public 
Health and Environmental Hazards Officer states, in pertinent 
part, that:

2.  In its letter dated September 29, 
2004, the Defense Threat Reduction Agency 
(DTRA) has confirmed that the veteran was 
a member of the American occupation 
forces in Japan following World War II.  
The DTRA estimated that the veteran was 
exposed to the following doses of 
ionizing radiation during military 
service:  

Combined external gamma and internal 
doses to the prostate from the inhalation 
and ingestion of contaminates:

- Total external gamma: 0.06 rem 

- Upper bound total external gamma 
dose: 0.2 rem

- Internal committed dose to the 
prostate: 0.006 rem

- Upper bound committed dose to the 
rectum [probably meant prostate]: 
0.06 rem

- Combined total rectum [probably 
meant prostate] dose: 0.066 rem.*

- Upper bound combined total rectum 
[probably meant prostate] dose: less 
1 rem.

*Includes the contribution from the 
external gamma dose component.  

***

4.  The Interactive Radioepidemiological 
Program (IREP) of the National Institute 
for Occupational Safety and Health 
(NIOSH) ... was utilized to estimate the 
likelihood that exposure to ionizing 
radiation was responsible for the 
prostate cancer.  In accordance with 
guidance on using the NIOSH IREP, the 
cancer model for all male genitalia was 
utilized.  The computer software 
calculated 99-percentile values for the 
probability of causation of 1.26% and 
1.29% depending on whether the dose is 
entered as acute or chronic.  

5. In light of the above, in our opinion, 
it is unlikely that the veteran's 
prostate cancer can be attributed to 
exposure to ionizing radiation in 
service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran has been diagnosed with and treated for 
adenocarcinoma of the prostate.  Prostate cancer is not a 
form of cancer which may be presumptively service-connected 
under the provisions of 38 U.S.C. § 1112(c) (West 2002).  
However, it is a radiogenic disease under the provisions of 
38 C.F.R. § 3.311 (2006).  Given that fact, the veteran's 
claim was forwarded for appropriate research which indicated 
that the veteran was exposed to ionizing radiation while 
performing military Nagasaki, Japan in September 1945 and 
October 1945.  The October 2004 VA Radiation Review concluded 
that "it is unlikely that the veteran's prostate cancer can 
be attributed to exposure to ionizing radiation in service."  
Further, no competent medical professional has advanced that 
the veteran's prostate cancer originated during active 
service.  

The veteran advances on appeal that his prostate cancer 
originated as the result of his ionizing radiation exposure 
while in Japan.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given that the October 2004 VA Radiation Review determined 
that it is unlikely that the veteran's prostate cancer was 
precipitated by his inservice ionizing radiation exposure and 
in the absence of any competent medical evidence establishing 
that prostate cancer was incurred secondary to the veteran's 
inservice ionizing radiation exposure; otherwise originated 
during active service; or became manifest to a compensable 
degree within one year of service separation, the Board finds 
that a preponderance of the evidence is against the claim.  

The veteran's service medical records make no reference to 
any thyroid disorder, including hypothyroidism.  The veteran 
indicates that his thyroid problems were first diagnosed in 
the 1980s.  He asserts that his thyroid disorder is a result 
of his ionizing radiation exposure during active service.

The report of the August 2003 VA examination for compensation 
purposes states that the veteran was diagnosed with 
"hypothyroid on replacement."  A chronic thyroid disorder 
to include hypothyroidism is not a cancer which may be 
presumptively service-connected under the provisions of 38 
U.S.C. § 1112(c) (West 2002).  Neither is it a radiogenic 
disease under the provisions of 38 C.F.R. § 3.311 (2006).  
Further, no competent medical professional has advanced that 
the veteran's chronic thyroid disorder to include 
hypothyroidism originated during active service.  

The veteran advances on appeal that his chronic thyroid 
disorder to include hypothyroidism originated as the result 
of his ionizing radiation exposure while in Japan.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Given the absence of any competent medical evidence 
establishing that chronic thyroid disorder to include 
hypothyroidism was incurred secondary to the veteran's 
inservice ionizing radiation exposure or otherwise originated 
during active service, and evidence indicating that it was 
not manifest until the 1980s, the Board finds that a 
preponderance of the evidence is against the claim.  




ORDER

Service connection for prostate cancer claimed as the result 
of ionizing radiation exposure is denied.  

Service connection for chronic thyroid disorder to include 
hypothyroidism claimed as the result of ionizing radiation 
exposure is denied.  




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


